DETAILED CORRESPONDENCE
Claim Status
This Office Action is in response to the claims filed on 05/24/2022.
Claims 1-9, 11-16 and 18-21 are pending while 10 and 17 are canceled.
Claims 1-9, 11-16 and 18-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection under 35 U.S.C. 103, Applicant continue to have the opinion  that amended independent claims 1, 8, and 15 are allowable over the cited references since Geisert (nor the other cited references) does not teach or suggest "evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content in response to a user attempt to access the downloaded content on the user device," and "dynamically re- evaluating, by the DRMS server in communication with the DMS server which provided the content, the Rights Management Services (RMS) rule or the policy for the content whenever the user subsequently attempts to access the downloaded content on the user device ..."  Further, Applicant provides a contradicting explanation of the admitted prior art and argue by providing an explanation to terms in the cited section of the Applicant’s admitted prior art that is not disclosed.  For example, Applicant argue that the section “the protection is fixed with respect to the downloaded document” in Pars. [0011-0012] of the admitted prior arts section of the Applicant’s Specification means “no subsequent re-valuation or dynamic re-evaluation,” which teaches evaluating the policy at the first access by a user (after the document download), but not again at subsequent access attempts.  Additionally, Applicant argue that Par. [0016] of Geisert, the approach of Par. [0015] (and FIG. 2) has the drawback of no dynamic re-evaluation of policies, since the policy will not be evaluated again at each subsequent attempt by a user to access the document.  However, the section of Applicant’s admitted prior art Geisert do not disclose “no subsequent re-valuation or dynamic re-evaluation,” nor does Par. [0015] (and FIG. 2) disclose “no dynamic re-evaluation of policies, since the policy will not be evaluated again at each subsequent attempt by a user to access the document,” making the argument foundationless.  Rather, admitted prior arts of Geisert as cited discloses,
“In the example of FIG. 1, user 101 may send document 155 (which is encrypted and which has a copy of the signed publishing license containing the user-defined policies attached thereto) to user 102. Before user 102 can open document 155, user 102 must supply user data 122 and the publishing license from document 155 to RMS server 150 for verification. User data 122 may include the necessary credentials such as a password associated with user 102. This process is done via an RMS client-enabled application running on a computing device associated with user 102. Specifically, when user 102 selects document 155 for opening, the RMS client-enabled application running on the computing device associated with user 102 calls RMS server 150 to request and acquire an end-user license. RMS server 150 determines, based on user data 122 and the publishing license from document 155 and checking with AD server 170, if user 102 should have access to document 155 (which is authored by user 101 in the example of FIG. 1). If user 102 has no right at all to access document 155, RMS server 150 does not issue an end-user license. If user 102 is permitted to access document 155 (e.g., per a permission by user 101 as established with AD server 170), RMS server validates user 102 based on user data 122 and issues end-user license 125. End-user license 125 enables the RMS client-enabled application running on the computing device associated with user 102 to decrypt and access document 155 in accordance with terms and conditions set forth in end-user license 125.
Suppose user 202 is allowed to access content server 280 and download encrypted document 255 from enterprise content repository 290 using a client application running on a computing device associated with user 202. Policy enforcement agent 245 may be configured to monitor application events and call RMS server 285 when user 202 selects encrypted document 255 for opening. RMS server 285 may evaluate enterprise content usage policies 288 and provide instructions to policy enforcement agent 245. Policy enforcement agent 245, in turn, ensures that enterprise content usage policies 288 are appropriately applied to the document at issue. For example, encrypted document 255 may have a policy that allows for full access when encrypted document 255 was first downloaded by user 202. However, it has since been replaced with a read-only policy. This information is communicated to policy enforcement agent 245 at the time when user 202 selects to open encrypted document 255. In accordance with the new read-only policy, policy enforcement agent 245 will operate to decrypt document 255 and allow document 255 to be opened on the computing device associated with user 202 as a read-only document.” (In at least Pars. 9 and 15)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Geisert discloses as prior art, evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content in response to a user attempt to access the downloaded content on the user device (Fig. 2; Par. 15); dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services RMS rule or a policy for the content whenever a user attempts to access the downloaded content on the user device, the dynamically re-evaluating including determining whether the policy is current and applicable to the content (Fig. 2; Par. 15).  That is, the section of Applicant’s admitted prior art Geisert is not discloses to be a one-time use system and in fact the section discloses “at the time when user 202 selects to open encrypted document 255,” which means each/every time the user selects to open the encrypted document for opening, “Policy enforcement agent 245 may be configured to monitor application events and call RMS server 285.”  This satisfy the “evaluating and dynamically re-evaluating” terms of the claim as the user can request to access the downloaded document from one to infinite time and each/every time “server 285 may evaluate enterprise content usage policies 288 and provide instructions to policy enforcement agent 245. Policy enforcement agent 245, in turn, ensures that enterprise content usage policies 288 are appropriately applied to the document at issue . For example, encrypted document 255 may have a policy that allows for full access when encrypted document 255 was first downloaded by user 202. However, it has since been replaced with a read-only policy. This information is communicated to policy enforcement agent 245 at the time when user 202 selects to open encrypted document 255. In accordance with the new read-only policy, policy enforcement agent 245 will operate to decrypt document 255 and allow document 255 to be opened on the computing device associated with user 202 as a read-only document.”  Therefore, admitted prior arts section of the Applicant’s Specification of Geisert is sufficient in terms of Art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Geisert (US 2015/0220881), Clifford (US 8,812,874), Ginter (US 2003/0105721) in view of Kapoor et al. (US 2014/0189783).
With respect to claims 1, 8 and 15, Geisert discloses a method, computer program product and a system comprising:
providing, by the DMS server, content for download to the DRMS client on the user device (Fig. 2; Pars. 12, 14-15); 
receiving, by a DRMS server from the DRMS client, a request for a use license for the content on the user device (Figs. 1-2; Pars. 9);
evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content in response to a user attempt to access the downloaded content on the user device (Fig. 2; Par. 15);
dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, the Rights Management Services RMS rule or a policy for the content whenever the user subsequently attempts to access the downloaded content on the user device, the dynamically re-evaluating including determining whether the policy is current and applicable to the content (Fig. 2; Par. 15),
determining, by the DRMS server, an access permission for the user to access the content on the user device (Fig. 1; Par. 9);
accessing, by the DRMS server, a current policy that is applicable to the content (Par. 15).
Geisert does not explicitly discloses a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium storing instructions translatable and executed by a processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions when translatable and executed by the processor, the stored instructions when translated by the processor cause the DRMS to perform; generating, by the DRMS server, an encrypted use license for the content; and sending, by the DRMS server, the encrypted use license for the content to the user device (Figs. 1, 4; Col. 8, Line 42-Col. 9, Line 7).  Clifford ‘874 discloses a document management system (DMS) server (Storage System) comprising: a processor; a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor, the stored instructions when translated by the processor cause the DMS to perform (Figs. 1, 5; Col. 3, Lines 44-Col. 5, Line 59; Col. 9, Line 8-Col. 10, Line 30): and a digital rights management system (DRMS) (RMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DRMS to perform (Figs. 1, 5; Col. 3, Lines 44-60; Col. 5, Lines 51-59; Col. 9, Line 8-Col. 10, Line 30): generating, by the DRMS server, an encrypted use license for the content (Fig. 4; Col. 8, Lines 32-62); and sending, by the DRMS server, the encrypted use license for the content to the user device (Figs. 1, 4; Col. 8, Line 42-Col. 9, Line 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the issuing of an end-user license once a user is validated to access a document by RMS server (Fig. 1; Par. 9) of Geisert in view of generating, by the DRMS server, an encrypted use license for the content (Fig. 4; Col. 8, Lines 32-62); and sending, by the DRMS server, the encrypted use license for the content to the user device (Figs. 1, 4; Col. 8, Line 42-Col. 9, Line 7) of Clifford ‘874 in order to enables the RMS client-enabled application running on the computing device associated with the requesting user to decrypt and access specific document in accordance with terms and conditions set forth in the end-user license received (Geisert, Par. 9) and to allow users specific access to contents based on use license (Clifford ‘874, Col. 8, Line 63-Col. 9, Line 7).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Geisert nor Clifford ‘874 explicitly discloses receiving, by (DMS) server, a request for content from DRMS client on a user device.  Ginter discloses receiving, by (DMS) server, a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1134, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calling of the RMS server by the RMS client-enabled application running on the computing device associated with user during a user selection for access of the content or allowing the user to access content server and download encrypted document from enterprise content repository using a client application running on a computing device associated with user (Fig. 1; Pars. 9, 15) of Geisert, Clifford ‘874 in view of receiving, by (DMS) server, a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329) of Ginter in order for the RMS server to determine, based on user data and the publishing license from the document and checking with AD server 170, if the user should have access to the selected document (Geisert, Fig. 1; Par. 9) and to monitor user/device usage activity related to the content requested/consumed and updated users’ permission to access the content based on up to date rules and rights (Ginter, Pars. 1348, 2240-2241).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Geisert, Clifford ‘874 nor Ginter specifically disclose, wherein a result of the dynamically re-evaluating indicates that the policy is not current or applicable to the content.  However, this describes the dynamically re-evaluating.  As the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Kapoor discloses accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the evaluation (dynamically re-evaluating) of user access to content at the time when an attempt is made to access document on the client device based on current policy of the content (Par. 15) or Geisert, Clifford ‘874, Ginter in view of accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93) of Kapoor in order to allow access to specific content on the computing device associated with user based on current/latest policy of the content (Geisert, Par. 15) and to allow access to contents only based on current/updated policies (Kapoor, Pars. 69-78, 85).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 9 and 16, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 discloses further comprising: accessing an enterprise library where the RMS rule is stored (Pars. 45, 48, 97).
With respect to claim 3, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Ginter discloses wherein the DRMS server comprises a dynamic re-evaluation control logic component configured for performing the dynamically re-evaluating (Fig. 35; Par. 1348).
With respect to claims 4, 11 and 18, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 describes wherein the dynamically re-evaluating is performed each time a request for a use license for the content is received by the DRMS server (Abstract, Fig. 3; Col. 2, Lines 39-44; Col. 7, Line 50-Col. 8, Line 25).
With respect to claims 5, 12 and 19, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Ginter describes wherein the determining whether the policy is current and applicable to the content comprises utilizing a content identifier associated with the content in determining one or more current policies applicable to the content (Figs. 5B, 22, 35; Pars. 1242-1251, 1348).

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Geisert (US 2015/0220881)), Clifford (US 8,812,874), Ginter (US 2003/0105721) in view of Kapoor et al. (US 2014/0189783) in view of Clifford (US 8,977,849).
With respect to claims 6, 13 and 20, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.
Geisert nor Clifford ‘874 explicitly disclose receiving a request from the client device to download the document of the first type; to download and responsive to a request to access the document of the first type on the client device, dynamically re-evaluating the rights management rule, the dynamically re-evaluating including determining applicability and application of the first policy to the document of the first type.  Ginter disclose receiving a request from the client device to download the document of the first type; to download (Figs. 1, 2; Pars. 736, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329); and responsive to a request to access the document of the first type on the client device, dynamically re-evaluating the rights management rule, the dynamically re-evaluating including determining applicability and application of the first policy to the document of the first type (Figs. 35, 43, 45-46; Pars. 1348, 1423, 1440-1448, 2251).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute issuing of an end-user license once a user is validated to access a document by RMS server (Fig. 1; Par. 9) of Geisert, Clifford ‘874 in view of receiving a request from the client device to download the document of the first type; to download (Figs. 1, 2; Pars. 736, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329); and responsive to a request to access the document of the first type on the client device, dynamically re-evaluating the rights management rule, the dynamically re-evaluating including determining applicability and application of the first policy to the document of the first type (Figs. 35, 43, 45-46; Pars. 1348, 1423, 1440-1448, 2251) of Ginter in order to enables the RMS client-enabled application running on the computing device associated with the requesting user to decrypt and access specific document in accordance with terms and conditions set forth in the end-user license received (Geisert, Par. 9) and to monitor user/device usage activity related to the content requested/consumed (Ginter, Pars. 2240-2241).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Geisert, Clifford ‘874, Ginter nor Kapoor specifically disclose performing, by the DRMS server: applying a rights management rule to items in an enterprise library, the items including a document of a first type, the rights management rule referencing a first policy, generating a content key for the document of the first type; encrypting the document of the first type with the content key; generating and encrypting a publishing license for the document of the first type using a server public key, the publishing license for the document of the first type containing the content key and a content identifier for the document of the first type; and sending the encrypted document of the first type and the encrypted publishing license for the document of the first type to the client device in response to the request from the client device the document of the first type.  Clifford ‘849 discloses applying a rights management rule to items in an enterprise library (Figs. 1, 7; Col. 3, Lines 34-50; Col. 4, Lines 11-28; Col. 10, Line 66-Col. 11, Line 26), the items including a document of a first type (Col. 3, Lines 34-50), the rights management rule referencing a first policy (Col. 2, lines 21-35), generating a content key for the document of the first type (Col. 4, Line 11-38); encrypting the document of the first type with the content key (Abstract; Col. 1, Lines 47-59; Col. 2, lines 21-35); generating and encrypting a publishing license for the document of the first type using a server public key (Abstract, Figs. 5; Col. 1, Lines 47-59; Col. 2, Lines 21-53 Col. 4, Lines 11-28; Col. 6, Lines 5-24), the publishing license for the document of the first type containing the content key and a content identifier for the document of the first type (Col. 4, Lines 11-28); and sending the encrypted document of the first type and the encrypted publishing license for the document of the first type to the client device in response to the request from the client device the document of the first type (Col. 4, Lines 11-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calling of the RMS server by the RMS client-enabled application running on the computing device associated with user during a user selection of the content or allowing or the user to access content server and download encrypted document from enterprise content repository using a client application running on a computing device associated with user (Fig. 1; Pars. 9, 15) of Geisert, Clifford ‘874, Ginter, Kapoor in view of as a result of the dynamically re-evaluating, accessing, by the DRMS, a current policy for the content, according to the current policy (Fig. 1; Col. 3, Lines 34-50; Col. 4, Line 11-Col. 5, Line 43) of Clifford ‘849 in order for the RMS server to determines, based on user data and the publishing license from document and checking with AD server 170, if the user should have access to the selected document (Geisert, Fig. 1; Par. 9) and to enforce the policies that protect the contents within a specific document and protect content from being decrypted by unauthorized entities by implementing server based policies (Clifford ‘849, Col. 3, Lines 34-50).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 7 and 14, Geisert, Clifford ‘874, Ginter, Kapoor in view of Clifford ‘849 describes all the limitations as described above.  Additionally, Ginter disclose dynamically re-evaluating, by the DRMS server, the rights management rule, the dynamically re-evaluating including determining applicability and application of the first policy to the document of the first type (Figs. 35, 43, 45-46; Pars. 1348, 1423, 1440-1448, 2251).
With respect to claim 21, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 disclose further comprising:
decrypting, by the user device, the encrypted use license for the content using a key of the user device to obtain a content key (Figs. 4, 5; Col. 6, Line 24-Col. 7, Line 12; Col. 8, Lines 42-62; Col. 9, Lines 20-67);
decrypting, by the user device, the content on the user device using the content key (Figs. 1, 4-5; Col. 8, Line 56-Col. 9, Line 7); and
enforcing, by the user device, one or more permissions in relative to the content (Fig. 4; Col. 6, Line 66-Col. 7, Line 12; Col. 8, Line 56-Col. 9, Line 7).
Neither Geisert, Clifford ‘874, Ginter nor Kapoor specifically disclose private key nor decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy.  Clifford ‘849 discloses private key (Figs. 2, 7; Col. 5, Line 47-Col. 6, Line 24) and decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy (Col. 4, Lines 18-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the decrypting and accessing of the document via the use license issued by RMS server to the RMS client-enabled application running on the computing device associated with user (Par. 9) of Geisert, Clifford ‘874, Ginter, Kapoor in view of private key (Figs. 2, 7; Col. 5, Line 47-Col. 6, Line 24) and decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy (Col. 4, Lines 18-39) of Clifford ‘849 in order to decrypt the document and allow the document to be opened on the computing device associated with the user as a read-only document (Geisert, Par. 15) and enforce the policies that protect the contents within a specific document and protect content from being decrypted by anatomized entities by implementing server based policies (Clifford ‘849, Col. 3, Lines 34-50).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Mustajarvi (US 2013/0034019); Provides discloses accessing and auditing of a current policy for a content of a user device (Abstract, Figs. 4-5; Pars. 59-78).
PGPub Hohlfeld et al. (US 2012/0311655); Hohlfeld discloses receiving, by a document management system (DMS) server, a request for content from a digital rights management system (DRMS) client on a user device; providing, by the DMS server, content for download to the DRMS client on the user device; dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content whenever a user attempts to access the downloaded content on the user device, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamically re-evaluating indicates that the policy is not current or applicable to the content (Fig. 3; Pars. 63, 90).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685 

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685